Citation Nr: 1224416	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to post traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.  He was awarded the Purple Heart Medal. 

This appeal to the Board of Veterans Appeal (Board) arises from a July 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that rating action, the RO, in part, denied entitlement to service connection for GERD as secondary to the service-connected post-traumatic stress disorder (PTSD) and entitlement to TDIU.  The Veteran appealed the RO's July 2005 rating action to the Board. 

By a September 2008 decision, the Board, in part, denied service connection for GERD as secondary to PTSD and remanded the TDIU claim to the RO for adjudication.  The Veteran, in part, appealed the Board's denial of the claim for service connection for GERD, to include on a secondary basis to the United States Court of Appeals for Veterans Claims (Court).  By a June 2009 Order, the Court vacated the Board's September 2008 decision with respect to the issue of entitlement to service connection for GERD, to include on a secondary basis, and remanded the matter to the Board for compliance with the instructions contained in a June 2009 Joint Motion for Partial Remand of the Appellant and Secretary of VA. 

In November 2009, and in compliance with the Court's order, the Board remanded the issue of entitlement to service connection for GERD, to include on a secondary basis to the RO for additional substantive development.  Specifically, to have VA examine the Veteran to determine the etiological relationship, if any, between his GERD and service-connected PTSD, and to obtain outstanding VA treatment records.  The requested development has been accomplished and the issue is ready for appellate consideration. 

The Board notes that after issuance of Supplemental Statements of the Case, dated in December 2011 and January 2012 that addressed the service connection and TDIU issues on appeal, respectively, the RO received VA prostate cancer and heart examination reports.  However, as these reports do not contain any evidence as to the etiology of the Veteran's GERD or show that he is unable to maintain substantially gainful employment during the appeal period, they are not pertinent to the issues on appeal.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2011).

Finally, the Board notes that although the Veteran has been assigned a schedular evaluation of 100 percent for adenocarcinoma of the prostate, effective from August 12, 2010, the claim of entitlement to TDIU remains valid.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid for the period from August 12, 2010, where a total schedular disability rating is already in effect, the decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Thus, the Board may proceed with appellate review of the TDIU claim in the decision below. 


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's GERD did not have its onset during military service or within the initial post-service year and is not otherwise etiologically related thereto, nor has it been caused or aggravated by the service-connected PTSD.

2.  From March 27, 2003, the date the Veteran met the schedular requirements for TDIU, the competent evidence of record establishes that he is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities, primarily his PTSD.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for GERD, to include as secondary to PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for entitlement to a TDIU have been met from March 27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In June 2004 and February 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for GERD, to include as secondary to the service-connected PTSD.

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892   (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Although complete VCAA notice was not sent prior to the RO's initial adjudication of the claim for service connection for GERD, to include on a secondary basis in July 2005, this was not prejudicial to the Veteran since he was subsequently provided adequate notice, was provided time to respond with additional argument and evidence and this claim was readjudicated in a December 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a March 2006 letter, the RO informed the Veteran of the Dingess elements with respect to the claim for service connection for connection for GERD, to include as secondary to PTSD.  

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim for service connection for GERD, to include as secondary to PTSD.  The Veteran's service treatment records (STRs), post-service private and VA treatment and examination reports, Social Security Administration (SSA) records, and statements of the Veteran and his representative have been obtained and associated with the claims files.  In addition, in June 2005 and May 2011, VA obtained medical nexus opinions concerning the claim for service connection for GERD, to include on a secondary basis.  An addendum to the May 2011 VA examination report was provided in December 2011.  Copies of these VA examination reports, as well as the December 2011 addendum, are contained in the claims files. 

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the claim for service connection for GERD, to include as secondary to the service-connected PTSD. 

As to the claim of entitlement to TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (2007). 





II. Merits Analysis

(A) Service Connection Claim-GERD, to include on a secondary basis

The Veteran seeks service connection for GERD, to include as secondary to his service-connected PTSD.


(i) Service Connection-general criteria 

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

(ii) Presumptive Service Connection-criteria 

Service connection may also be granted for certain chronic diseases, such as ulcers, peptic (gastric or duodenal) when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

(iii) Secondary Service Connection-criteria 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation. 38 C.F.R. § 3.310(a)(b); 71 Fed. Reg. 52,744 -52,747 (Sept 7, 2006) (effective October 10, 2006). 

The Veteran contends that he has GERD that is secondary to his service-connected PTSD. 

The threshold question to be answered is whether the Veteran currently has GERD.  If, but only if that question can be answered in the affirmative, would it be necessary to explore the question of whether it is etiologically linked to his period of active military service or caused or aggravated by his service-connected PTSD.  

As will be discussed in greater detail in the analysis below, the Veteran has been diagnosed as having GERD.  (See June 2005 VA stomach examination report).  Thus, the crux of his claim hinges on whether there is competent evidence showing that his GERD is related to, or had its onset during, his period of active military service, or that it has been caused or aggravated by his service-connected PTSD.  

As to the Veteran's contention that his currently diagnosed GERD has been caused or aggravated by his service-connected PTSD, the Board has determined that he is not medically qualified to render such an opinion.  In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159  (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death). 

In ascertaining the competency of lay evidence, Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, such as a burning sensation in his stomach and a propensity to belch after eating meals, he is not competent to relate his GERD to a service-connected disability and/or to his period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the etiology of his GERD to be of no probative value. 

In the category of competent evidence, there are two (2) VA opinions of record that address the etiology of the Veteran's GERD and they are against the claim. 

In June 2005, a VA physician's assistant (PA) opined, after a review of the claims files and physical evaluation of the Veteran, that he could not find any "[l]ink or nexus between PTSD and GERD."  The VA PA reasoned that GERD was a disorder of an unknown cause with reduced pressure of the distal esophagus that allowed stomach acid reflux to back up, which, in the Veteran's case, was likely affected by age, obesity, smoking, and alcohol consumption.  (see June 2005 VA examination report).  

In May 2011, and pursuant to the Board's November 2009 remand directives, VA examined the Veteran to determine whether the Veteran's GERD had been aggravated by stress from his service-connected PTSD.  The VA examiner also provided an addendum to his examination in December 2011.  After a review of the claims files and physical evaluation of the Veteran, the VA examiner opined in May and December 2011 that it was less likely as not that the Veteran's GERD was caused by his PTSD, nor was it an aggravating factor.  In reaching his conclusions, the VA examiner reasoned that he was unable to find a study that clearly implicated stress as a "DIRECT" cause of acid reflux disease, despite popular perception.  The VA examiner indicated that some people with certain psychiatric disorders, such as anxiety and depression, perceived their reflux symptoms more intensely than normal, which made them more susceptible to risk factors associated with GERD, such as obesity and smoking--problems that are also prevalent in the general population.  (See May 2011 VA examination report and December 2011 addendum).   

The Board finds the above-cited VA medical opinions to be highly probative evidence.  The opinions were based on a review of the Veteran's claims files and were supported by a full rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Gardin v. Shinseki, 2010 WL 2898320 (Fed.Cir.) (July 16, 2010) (observing that in accordance with Nieves- Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record). 

There is no other medical opinion, private or VA, that refutes the above-cited VA examiners' conclusions and that is supportive of the Veteran's claim for GERD, to include as secondary to the service-connected PTSD. 

In addition, as there is no notation of any gastrointestinal disorder at service separation in August 1968, and there is no nexus opinion in favor of the Veteran's claim, all of the elements necessary to warrant a grant of service connection on either a direct or a secondary basis are not shown.  Consequently, service connection for GERD on either a direct or a secondary basis must be denied. 

Furthermore, because there is no evidence of an ulcer within a year of the Veteran's separation from military service in August 1968, service connection for this disability on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307; 3.309 (2011).

(B) TDIU claim

The Veteran claims that he is unable to work due to problems associated with his service-connected disabilities, specifically his service-connected PTSD, and that a TDIU is warranted.  For the reasons that follow, the Board agrees. 

According to the law, entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the Veteran in particular or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b)  for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Board notes that although the Veteran has been assigned a schedular evaluation of 100 percent for adenocarcinoma of the prostate, effective from August 12, 2010, the claim for TDIU remains valid.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid for the period from August 12, 2010, where a total schedular disability rating is already in effect, the decision in Bradley recognizes that a separate award of TDIU predicated on a single disability, such as the Board's award for TDIU based on his service-connected PTSD herein, may form the basis for an award of special monthly compensation. 

In the present case, service connection is currently established for the following disabilities:  (i) Adenocarcinoma of the prostate (previously rated as residuals of prostate cancer ot include voiding dysfunction), rated as 100 disabling from April 17, 2006 to August 31, 2007; noncompensably disabling from September 1, 2007 to July 31, 2008; 40 percent disabling from August 1, 2008 to August 11, 2010; and 100 percent disabling from August 12, 2010; (ii) ischemic heart disease, status- post coronary artery bypass graft, rated as 60 percent disabling from March 27, 2003; (iii) post traumatic stress disorder, rated as 50 percent disabling from September 12, 2006; (iv) voiding dysfunction associated with prostate cancer; rated as 40 percent disabling from April 17, 2006 to August 1, 2008 (final severance date); (v) shell fragment wound scar of the face, rated as 10 percent disabling; (vi) shell fragment wound scar of the left scapula area, rated as noncompensably disabling; and, (vi) erectile dysfunction associated with his service-connected prostate cancer, rated as noncompensably disabling.  

The Veteran's combined rating, effective March 27, 2003 was 80 percent.  38 C.F.R. § 4.25.  (See January 2012 rating action).  Thus, as of March 27, 2003, the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities, effective March 27, 2003.  As such, the Board will now review the evidence of record to see if it demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, effective March 27, 2003.  The Board notes that the medical evidence of record contains conflicting opinions by a VA physician's assistant (PA) and VA psychologist on the question of whether the Veteran's service- connected disabilities, primary his PTSD, are of sufficient severity to produce unemployability.

In February 2004, VA received VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  On that form, the Veteran indicated that he was blind and unable to provide the requested employment information.  However, on VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in February 2004, he reported that he was in receipt of disability benefits for his heart, blindness and back problems.  He indicated that he had last worked in the calendar year 2000 as a truck driver, and that he did not have any other type of vocational training or experience.  Records from the SSA, received by the RO in January 2005, reflect that he was in receipt of disability benefits for coronary artery disease. (See October 2001 SSA Disability Determination).

A VA PA opined in July 2004 and June 2005, after a review of the claims files (June 2005) and physical evaluations of the Veteran, that his service-connected PTSD and shell fragment wound scars, the only two disabilities for which service connection had been awarded at the time the examinations were conducted, did not affect his employability.  Rather, the VA PA found the Veteran to be limited to sedentary activities with no laborious work as a result of his non-service-connected degenerative osteoarthritis and disk disease of the lumbar and cervical spine, status-post cervical fusion and diskectomy, and recurrent angina that stemmed from his coronary artery disease.  In addition, the VA PA found the Veteran to be limited in his ability to climb and walk for extended periods of time because of shortness of breath that arose from his non-service-connected chronic obstructive pulmonary disease.  The VA PA also indicated that the Veteran's non-service-connected fracture of the left ankle precluded him from employment that involved continued weightbearing.  

Overall, the VA PA found the Veteran's primary non-service-connected diagnosis of macular degeneration with blindness in both eyes to have been the primary disability that had affected his employment.  In conclusion, the VA PA opined that the Veteran was unemployable as a result of several non-service-connected medical conditions.  (See July 2004 and July 2005 VA general medical examination reports).  ((Parenthetically, the Board observes that in June 2005, this same VA PA also found the Veteran's service-connected shell fragment wound scars of the face and left scapular area and GERD not to have any affect on his employability, and the Veteran does not contend otherwise.  (See VA scar and stomach examination reports, respectively)). 

In contrast to the VA PA's unfavorable opinions, are opinions provided by a VA psychologist in July 2004 and June 2005 that are supportive of the TDIU claim.  After a review of the Veteran's claims files and mental status evaluations of the Veteran, the VA psychologist concluded that the Veteran's declining general medical condition had exacerbated his PTSD symptoms, which could not be separated to determine his unemployability.  Thus, the VA psychologist concluded that the Veteran was "likely eligible" for unemployability.  (See July 2004 VA PTSD examination report, signed in August 2004).  

In June 2005, this same VA staff psychologist opined that it would be pure speculation to try and separate the Veteran's service-connected PTSD symptoms from his non-service-connected declining general medical condition to determine employability.  It was the VA psychologist's opinion that the Veteran was unemployable due to an exacerbation of his PTSD symptoms due to [his] declining medical condition.  (See July 2004 and June 2005 VA PTSD examination reports).  At the close of each of the examinations, the VA staff psychologist assigned the Veteran a Global Assessment of Functioning (GAF) score of 40.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, or school, or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).

The VA staff psychologist's July 2004 and June 2005 opinions are supported by a July 2009 VA psychologist's opinion that although the Veteran became disabled due to back problems and visual impairment, it was likely that his PTSD would also be a hindrance in his ability to maintain employment.  In support of her conclusion, the VA staff psychologist, indicated that the Veteran's PTSD had resulted in deficiencies in work, family relations, judgment, thinking, and mood.  To this end, she assigned the Veteran a Global Assessment of Functioning Score (GAF) of 35.  Id. 

Other evidence that addresses the Veteran's service-connected disabilities on his ability to maintain employment are VA opinions, dated in March 2011 and February 2012.  These opinions were provided after a physical evaluation of the Veteran's genitourinary and cardiovascular systems, respectively, as well as a review of the claims files.  The March 2011 VA examiner opined that Veteran's urinary incontinence, which he found to have been a residual of the service-connected adenocarcinoma of the prostate, had a severe impact on his ability to do his usual work (i.e., truck driver, manual labor).  The February 2012 VA examiner concluded that the Veteran's service-connected ischemic heart disease would limit his employment in a heavy physically demanding occupation.  (See March 2011 and February 2012 VA genitourinary and cardiovascular examination reports).  The Board finds these VA opinions to be of limited probative value in evaluating the merits of the TDIU claim because they do not address whether the Veteran's service-connected prostate cancer and ischemic heart disease prohibit all (italics added for emphasis) types of substantially gainful employment (i.e., sedentary-type employment).

The Veteran is currently service-connected for multiple disabilities, including prostate cancer, rated as 100 percent disabling since August 12, 2010.  He has also been unemployed since the calendar year 2000.  The evidence is in equipoise as to whether as March 27, 2003, the date the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), he stopped working due to his non-service-connected medical disabilities (i.e., macular degeneration with blindness in both eyes, cervical and lumbar spine disabilities, chronic obstructive pulmonary disease, and fractured left ankle) or his service-connected PTSD.  As noted above, a VA PA concluded in July 2004 and June 2005 that the Veteran was unemployable as a result of several non-service-connected medical conditions.  (See July 2004 and July 2005 VA general medical examination reports).  

In contrast, a VA staff psychologist maintained in July 2004 and June 2005 that the Veteran was unemployable due to an exacerbation of his PTSD symptoms due to [his] declining medical conditions.  These opinions are supported by a July 2009 VA staff psychologist, who found the Veteran's PTSD to have been a "hindrance" in his ability to maintain employment.  The VA psychologists' opinions are supported by assignment of GAF scores of 40 and 35 at the close of their respective examinations, scores that represent serious impairment in occupational and social functioning.  Id.  Overall, the Board finds that from March 27, 2003, the competent evidence of record reflects that the Veteran's symptomatology from his service-connected PTSD renders him unable to follow a substantially gainful occupation.  The Board notes that the Veteran is to be afforded every reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board has resolved all reasonable doubt in the Veteran's favor.  Accordingly, TDIU is warranted from March 27, 2003. 


(CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for GERD, to include as secondary to PTSD is denied. 

From March 27, 2003, TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits



____________________________________________
F. JUDGE FLOWERS
Veterans La w Judge, Board of Veterans' Appeals



Department of Veterans Affairs


